UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
RONNIE LEE MCDANIEL,                      )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      ) Civil Action No. 09-7 (RMC)
                                          )
CATHY L. LANIER,                          )
                                          )
                  Defendant.              )
__________________________________________)


                                  MEMORANDUM OPINION

               This matter is before the Court on defendant Cathy L. Lanier’s motion to dismiss

the amended complaint [Dkt. # 6]. Ms. Lanier asserts that “Plaintiff’s claims are so attenuated

and unsubstantiated as to be devoid of merit” or, as an alternative, are “barred by the public duty

doctrine.” Def.’s Mem. of P. & A. at 1. By Order of March 4, 2009 [Dkt. # 7], the Court

directed Mr. McDaniel to respond to Ms. Lanier’s motion by April 9, 2009, and advised of the

consequences if he did not. Mr. McDaniel has neither responded nor sought additional time to

do so. The Court therefore will grant Ms. Lanier’s motion to dismiss as conceded. A separate

Order of dismissal accompanies this Memorandum Opinion.


                                                                    /s/
                                                     ROSEMARY M. COLLYER
                                                     United States District Judge

Date: June 10, 2009